DETAILED ACTION

                                  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.2.	Applicant's Amendment to Claims, Abstract and Remarks, filed on November 30, 2021  are acknowledged. 
2.3.	Claims 5 and 9 have been canceled. Claims 10-12 have been withdrawn. Claim 1 has been amended by incorporation of the limitations with respect to range of Tg ( glass transition temperature of the block copolymer.  Support for the amendment has been found in Applicant's specification as indicated by the Applicant ( see Remarks). Therefore, no New Matter has been added with instant Amendment. 
2.4.	Thus, Claims 1-4 and 6-8 are active.           
3.	Abstract filed on November 30, 2021 is acknowledged and accepted.
4.	Despite to the amendment to claim 1, the previously utilized Prior art of Record is still applicable as explained below. Consequently, it is appropriate to make instant Action Final. 	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al ( US 2007/0123687) in view of Mahood et al ( US 2010/0286358).
Balakrishnan disclosed block copolyester-carbonate, wherein polyester block comprises structural unit (see [0006], obtained by polycondensation of aromatic dicarboxylic acid, for example, terephthalic acid or mixture with isophthalic acid (see [0017]) and BHPD ( 3,3-Bis-(4-hydroxyphenyl)-2-phenyl-2,3-dihydroisoindol-1-one) – see [0018] – same diol as elected by Applicant. Note that according to Balakrishnan, use of BHPD is the " high Tg monomer" and  increase Tg (glass transition temperature) of the copolyester-carbonate. Regarding polyester block,  Balakrishnan disclosed that it may also comprise very small amount of additional diol monomer (see [0026]) of about 0.1 mole ratio to 99.9 mole of BHPD and this ratio can be adjusted depending on desirable Tg of the copolyester- carbonate. Therefore, it would be obvious to one of ordinary skill to use only BHPD if highest possible Tg is desirable for specific utility and/or it would be expected that presence of other diol monomer in amount of 0.1 mole will not unexpectedly alternate final properties of the copolyester-carbonate with respect to Tg of the polymer." In addition note that Balakrishnan block copolyester-carbonate may have Tg ( see claims)  in range from 180° C  to 300° C and exemplified polymer with Tg of 205° C ( see [0091]).
	Regarding polycarbonate block, Balakrishnan disclosed that BPA (2,2-bis( 4-hydroxyphenyl) propane ("bisphenol A," or "BPA") – see [0002] and that this diol is 
“useful in the manufacture of articles and components for a wide variety of applications, from automotive parts to electronic appliances.” –[0002] and  specifically exemplified use of BPA ( see [0019] and [0089]). 
	Therefore, Balakrishnan teaches the same basic copolycarbonate – polyester, but silent not specific with respect to number ester units in polyester block as it claimed “m” in Formula 1) which poses substantially same properties including Tg.
5.2.	However, Balakrishnan teaches that ( [0028]) “Another feature of the copolymers that is subject to variation by control of starting materials and reaction conditions is the relative length of the polyester blocks and polycarbonate blocks. For example, it may be desirable to produce copolymers having relatively shorter polyester blocks and relatively longer polycarbonate blocks; copolymers having polyester blocks and polycarbonate blocks of approximately equal length; or copolymers having relatively longer polyester blocks and relatively shorter polycarbonate blocks. It may also be desirable to have a narrower or broader distribution of block lengths for either the polyester blocks, the polycarbonate blocks, or both. For example, copolymers having a narrow distribution of shorter polyester blocks with a narrower or broader distribution of longer polycarbonate blocks may result in more transparent polymers.”  and [0029] : “The copolycarbonate-polyesters have a number of
desirable properties, including high Tg, high heat distortion temperature, good impact properties, thermal stability, absence of color, and/or resistance to yellowing.”
	Therefore, Balakrishnan provide sufficient guidance to one of ordinary skill in the art how to adjust length of ester and carbonate blocks in order to obtained polycarbonate –polyester with desirable  properties for specific utility  as Tg,  high heat distortion temperature, good impact properties, thermal stability, absence of color, and/or resistance to yellowing. 
Therefore, Balakrishnan renders obvious Applicant’s claimed subject matter because one of ordinary skill in the art can easily adjust length of ester and carbonate blocks by routine experimentation as established in the art : “  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
5.3.	Regarding Claims 1 -3 and specifically regarding method of producing polyester carbonate note, that according to  Balakrishnan [ 0020], [0022] and [0023], polyester intermediate (oligomer or block) can be prepared and isolated; therefore,  polycarbonate oligomer may be prepared separately and reacted with polyester oligomer/ block. Note , that polyester intermediate may be hydroxy-terminated or  acid-halide terminated as disclosed by Balakrishnan ( see [0023]) : "The reactive polyester intermediate can be dihydroxy-terminated or acid halide-terminated, depending on reaction conditions. For example, hydroxy-terminated polyester oligomers can be formed by using an excess of the dihydroxy compounds. Acid halide-terminated polyester oligomers can be formed by using an excess of acid chloride." 
	Therefore, Balakrishnan disclosed at least 4 different methods for producing polyester carbonate block copolymer, wherein at least one method ( isolated polyester block with acid halide terminal groups)  is capable of producing polyester copolycarbonate without additional structural features, for example, formation of formation of carbonate linkage between two  BHPD units in polymer chain. 
5.4.	 However, it is well known that presence of units ( BHPD –CO-BHPD ) is undesirable as it diminished hydrolytic stability of the polymer. Mahood teaches that formation of this unit (see [0010], Formula 15): "The copolymers can also have specific architectures demonstrated by the number of particular types of linkages. The hydrolytic stability of the copolycarbonate-polyesters described herein can be improved by limiting the number of linkages of formula (15)".
	Therefore, it would be obvious to ordinary skill in the art to choose specific method disclosed by Balakrishnan which will lead to minimization or even exclude formation of BHPD –CO-BHPD linkage in order to produce hydrolytically stable polycarbonate –copolyester by guidance provided by Mahood.
5.5.	In addition note that Claims 1-3 in product by process format  ( due to presence term " prepared"  and " reaction molar ratio- see Claim 3) . In accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production:   “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
5.6.	Regarding Claims 4,7 and 8  note that because  Balakrishnan teaches that lengths of ester block and carbonate block can be equal ( 50 to 50 mol%) and because Molecular weight of final polymer exemplified by Balakrishnan ( see Examples, [0088],[0091] and Table 2) is/ are more than 20000 ( several polymers have Mw about 28000), than it is clear that limitations of Claims 4, 7, 8 and 9 are meet.
                                                    Response to Arguments
6.	Applicant's arguments filed on November 30, 2021 have been fully considered but they are not persuasive.
6.1	Applicant's principal argument based on alleged deficiency of cited reference: 
"Respectfully, the cited references fail to teach or suggest the claimed invention, even
when taken in combination. The polycarbonate block copolymer according to the present invention has remarkably improved heat resistance and also has good balance of properties such as at least one of transparency, impact strength, and flowability. In particular, as amended, independent claim 1 recites "the polycarbonate block
copolymer has a glass transition temperature of above 152 °C and up to 211 °C." As such, the claimed polycarbonate block copolymer is illustrated in the present working Examples 1, 3 and  6, i.e., the polycarbonate block copolymer has a glass transition temperature of 185 °C, 211 °C and 188 °C, respectively. As shown in the present Table 1 (reproduced below), the polycarbonate block copolymers of Examples 1, 3 and 6 showed excellent balance between good heat resistance and good impact resistance".
6.2.	In response for this argument note that as explained above, polycarbonate block copolymer of Balakrishnan has same Tg as claimed by Applicant. However, Applicant's argument is not  commensurate with scope of Claim1 because no such features as " good impact resistance",  transparency, impact strength, and flowability are part of Applicant's claimed subject matter : "  the features upon which applicant relies ( impact resistance,  transparency, impact strength, and flowability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). .
	At least for reasons above, Applicant's arguments were found unpersuasive and Rejection over Balakrishnan combined with Mahood is maintained and made Final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763